Citation Nr: 0206497	
Decision Date: 06/18/02    Archive Date: 06/27/02

DOCKET NO.  99-13 768A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUES

1.  Entitlement to service connection for a left knee 
disability.

2.  Entitlement to service connection for a right knee 
disability.

3.  Entitlement to service connection for reflux esophagitis.

4.  Entitlement to service connection for headaches.


(The issue of entitlement to service connection for a low 
back disability will be the subject of a later decision.)



WITNESS AT HEARINGS ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Douglas E. Massey, Counsel


INTRODUCTION

The veteran served on active duty from January 1979 to 
February 1986.  His service-connection claims come before the 
Board of Veterans' Appeals (Board) on appeal from a February 
1999 rating decision by the Department of Veterans Affairs 
(VA) Regional Office (RO) in Cleveland, Ohio. 

The Board is undertaking additional development concerning 
the issue of entitlement to service connection for a low back 
disability, pursuant to authority granted by 67 Fed. Reg. 
3,099, 3,104 (Jan. 23, 2002) (to be codified at 38 C.F.R. 
§ 19.9(a)(2).  When it is completed, the Board will provide 
notice of the development as required by Rule of Practice 903 
(67 Fed. Reg. 3,099, 3,105 (Jan. 23, 2002) (to be codified at 
38 C.F.R. § 20.903.)  After giving the notice and reviewing 
the veteran's response, the Board will prepare a separate 
decision addressing this issue. 

The Board also notes that in November 1999 the RO granted 
service connection for a right inguinal hernia and assigned a 
noncompensable (zero percent) evaluation.  The veteran filed 
a notice of disagreement in February 2000 in which he 
requested that a compensable evaluation be assigned.  Because 
the RO has not issued a statement of the case concerning the 
propriety of the noncompensable evaluation, a remand is 
required.  38 C.F.R. §§ 19.9, 20.200, 20.201 (2001); 
Manlincon v. West, 9 Vet. App. 238 (1999).  However, that 
issue will be deferred until after the development is 
completed with respect to the veteran's low back disability 
and will be the subject of the later Board decision. 



FINDINGS OF FACT

1.  The RO has notified the veteran of the evidence needed to 
substantiate his claims, and has obtained and fully developed 
all evidence legally required for the equitable disposition 
of these claims.

2.  The veteran does not have a current disability involving 
either knee.

3.  The medical evidence shows that the veteran was first 
diagnosed with reflux esophagitis in March 1997, and there is 
no medical evidence of a nexus between this condition and the 
veteran's period of service. 

4.  The veteran does not have a current disability involving 
headaches.


CONCLUSIONS OF LAW

1.  A left knee disability was not incurred in or aggravated 
by service.  38 U.S.C.A. §§ 1131, 5103, 5103A, 5107 (West 
1991 & Supp. 2001); 38 C.F.R. § 3.303 (2001); 66 Fed. Reg. 
45630-45632 (Aug. 29, 2001) (to be codified as amended at 38 
C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.126(a)).

2.  A right knee disability was not incurred in or aggravated 
by service.  38 U.S.C.A. §§ 1131, 5103, 5103A, 5107 (West 
1991 & Supp. 2001); 38 C.F.R. § 3.303 (2001); 66 Fed. Reg. 
45630-45632 (Aug. 29, 2001) (to be codified as amended at 38 
C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.126(a)).

3.  Reflux esophagitis was not incurred in or aggravated by 
service.  38 U.S.C.A.  §§ 1131, 5103, 5103A, 5107 (West 1991 
& Supp. 2001); 38 C.F.R. § 3.303 (2001); 66 Fed. Reg. 45630-
45632 (Aug. 29, 2001) (to be codified as amended at 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, and 3.126(a)).



4.  A disability involving headaches was not incurred in or 
aggravated by service.  38 U.S.C.A. §§ 1131, 5103, 5103A, 
5107 (West 1991 & Supp. 2001); 38 C.F.R.     § 3.303 (2001); 
66 Fed. Reg. 45630-45632 (Aug. 29, 2001) (to be codified as 
amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 
3.126(a)).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Veteran's Claims Assistance Act

During the pendency of this appeal, Congress passed the 
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 U.S.C. 
§§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126), which, among 
other things, amended 38 U.S.C.A. § 5107 to eliminate the 
well-grounded requirement.  The VCAA is applicable to all 
claims filed on or after the date of enactment or filed 
before the date of enactment and not yet final as of that 
date.  See VCAA, § 7, subpart (a), 114 Stat. 2096, 2099; see 
also Karnas v. Derwinski, 1 Vet. App. 308 (1991).  In August 
2001, VA also issued regulations to implement the VCAA.  66 
Fed. Reg. 45,620 (Aug. 29, 2001) (to be codified as amended 
at 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a)). 

Besides essentially eliminating the requirement that a 
claimant submit evidence of a well-grounded claim, this 
liberalizing legislation also modified the circumstances 
under which VA's duty to assist a claimant applies, and how 
that duty is to be discharged.  Specifically, it requires VA 
to notify the claimant and the claimant's representative, if 
any, of information required to substantiate a claim; it 
mandates a broader VA obligation to obtain relevant records 
and advise a claimant of the status of those efforts; and it 
confirms an enhanced requirement to provide a VA medical 
examination or obtain a medical opinion in cases where such a 
procedure is necessary to make a decision on a claim.  In the 
case of a claim for compensation benefits, the duty to assist 
includes obtaining the veteran's service medical records and 
other records pertaining to service, records of relevant 
treatment at VA 



facilities, and any other relevant records held by any 
Federal department or agency identified by the veteran. 

In this case, the Board finds that the RO has fundamentally 
complied with the duty-to-assist requirement of the VCAA.  
The veteran was scheduled to undergo several VA examinations 
in January 1999, but failed to appear because he reportedly 
did not receive notice from the RO.  Since then, no 
examinations have been rescheduled.  For reasons set forth 
below, the Board finds that additional examinations are not 
necessary for the issues under current consideration, as 
there is adequate medical evidence of record.  In addition, 
the RO has requested all records identified by the veteran.  
In a VA Form 9, dated July 1999, the veteran wrote that he 
was unable to obtain private treatment records from a Dr. 
Feldman because he was no longer practicing medicine.  In 
view of the veteran's attempt to obtains these records, as 
well as their apparent unavailability, no further assistance 
to the veteran is required.  See VCAA at 2097-98 (stating 
that the efforts to obtain outstanding relevant records shall 
continue until the records are obtained unless it is 
reasonably certain that such records do not exist or that 
further efforts to obtain those records would be futile).  
The veteran also testified at a February 2002 Board hearing 
that he had no additional evidence to submit.  Finally, the 
Board concludes that the discussions in the rating decisions, 
statements of the case and supplemental statements of the 
case have informed the veteran of the information and 
evidence necessary to warrant entitlement to the benefits 
sought.  

Given that the actions by the RO reflect fundamental 
compliance with the newly enacted version of 38 U.S.C.A. 
§ 5103, the Board finds that the veteran's appeal will not be 
adversely affected because the RO has not had a chance to 
apply the new provisions in adjudicating this claim.  See 
Bernard v. Brown, 4 Vet. App. 384, 394 (1993); see also 
Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) (remands which 
would only result in unnecessarily imposing additional 
burdens on the VA with no benefit flowing to the veteran are 
to be avoided).  The Board therefore finds that disposition 
of the issues under current consideration is appropriate.  As 
noted above, 




the issue of service connection for a back disability is 
being deferred so that additional development may be 
undertaken.


II.  Legal Criteria

Service connection for VA disability compensation purposes 
will be awarded to a veteran who served on active duty during 
a period of war or during a post-December 31, 1946, peacetime 
period, for any disease or injury that was incurred in or 
aggravated by a veteran's active service, or for a chronic 
disease that was initially manifested to a degree of 10 
percent or more within one year from the date of separation 
from service.  See 38 U.S.C.A.  §§ 1101, 1110, 1112, 1131, 
1137 (West 1991 & Supp. 2001); 38 C.F.R. §§ 3.303, 3.307, 
3.309 (2001).  

"Generally, to prove service connection, a claimant must 
submit (1) medical evidence of a current disability, (2) 
medical evidence, or in certain circumstances lay testimony, 
of in-service incurrence or aggravation of an injury or 
disease, and (3) medical evidence of a nexus between the 
current disability and the in-service disease or injury."  
Pond v. West, 12 Vet. App. 341, 346 (1999).

When a disease is first diagnosed after service, service 
connection may be established by evidence demonstrating that 
the disease was in fact  "incurred" during the veteran's 
service.  38 C.F.R. § 3.303(d); Cosman v. Principi, 3 Vet. 
App. 503, 505 (1992) ("even though a veteran may not have 
had a particular condition diagnosed in service, or for many 
years afterwards, service connection can still be 
established"); Godfrey v. Derwinski, 2 Vet. App. 352, 356 
(1992).  "Presumptive periods are not intended to limit 
service connection to diseases so diagnosed when the evidence 
warrants direct service connection."  38 C.F.R. § 3.303(d). 

To establish that a disease is "chronic" during service, 
there must be a combination of manifestations sufficient to 
identify the disease entity and sufficient observation 



to establish chronicity at the time, as distinguished from 
merely isolated findings or a diagnosis that includes the 
word "chronic."  Evidence of a chronic condition must be 
medical, unless it relates to a condition to which lay 
observation is competent.  Continuity of symptomatology is 
required where the condition noted during service is not 
shown to be chronic or where the diagnosis of chronicity may 
be legitimately questioned.  When the fact of chronicity 
during service is not adequately supported, then a showing of 
continuity after discharge is required to support the claim.  
If service connection is to be established by continuity of 
symptomatology, there must be medical evidence that relates a 
current condition to that symptomatology.  See 38 C.F.R. § 
3.303(b); see also Savage v. Gober, 10 Vet. App. 488, 495-498 
(1997).

III.  Right and Left Knee Disabilities

The veteran claims that he currently suffers from a bilateral 
knee disability.  After a review of the record, however, the 
Board finds no competent evidence of a current knee 
disability.  Therefore, the appeal must be denied.

None of the veteran's service medical records show any 
complaint, treatment or finding involving either knee.  Post-
service medical records also show no evidence of any knee 
problems.  The Board reviewed VA outpatient treatment 
reports, as well as private treatment records from the 
Cleveland Clinic Foundation, University Hospital of 
Cleveland, and Mary Mount Hospital, none of which contain 
findings concerning either of the veteran's knees.   

At a hearing held at the RO in October 1999, the veteran 
testified that he was treated in service for swollen knees 
due to excessive running, which he apparently attributed to 
flat feet.  He indicated that he sought VA treatment for his 
knees several years after his separation from active duty in 
1986.  At a hearing held before the undersigned member of the 
Board in February 2002, the veteran reported pain and 
stiffness in both knees, but admitted that these symptoms had 
not been 



attributed to a diagnosis.  He then attributed these symptoms 
to general wear and tear in service caused by running, 
climbing and marching. 

Based on the foregoing, it is clear that no current 
disability involving either knee has been identified by a 
medical professional.  No knee disability was ever identified 
in service or thereafter.  Consequently, absent a current 
disability, service connection for a disability involving 
either knee is not warranted.  See Degmetich v. Brown, 8 Vet. 
App. 208 (1995); 104 F.3d 1328, 1332 (1997) (holding that 
compensation may only be awarded to an applicant who has a 
disability existing on the date of the application, and not 
for a past disability.); Sanchez-Benitez v. West, 13 Vet. 
App. 282, 285 (1999) ("pain alone, without a diagnosed or 
identifiable underlying malady or condition, does not in and 
of itself constitute a disability for which service 
connection may be granted"); Brammer v. Derwinski, 3 Vet. 
App. 223, 225 (1992) (in the absence of proof of the 
presently claimed disability, there can be no valid claim); 

Although the veteran believes that he currently suffers from 
a bilateral knee disability, as a layperson without medical 
expertise or training, his statements are insufficient to 
prove his claims.  See Grottveit v. Brown, 5 Vet. App. 91, 93 
(1993); Espiritu v. Derwinski, 2 Vet. App. 492 494-95 (1991) 
(laypersons are not competent to render medical opinions); 
see also 66 Fed. Reg. 45,620, 45, 630 (Aug 29, 2001) (to be 
codified at 38 C.F.R. § 3.159(a)(2) (competency is an 
adjudicative determination).  As such, the veteran's 
statements are of limited probative value, especially in 
light of the medical evidence which fails to show a current 
disability involving either knee. 

The Board also finds a current VA examination is not 
necessary to equitably evaluate this issue.  The VCAA states 
that VA shall provide a medical examination when such 
examination may substantiate entitlement to the benefits 
sought.  See VCAA, supra.  Since no injury or disease 
involving either knee has been shown at any time, either in 
service or thereafter, scheduling a current examination would 


only result in unnecessarily imposing an additional burden on 
VA with no benefit flowing to the veteran.  Sabonis, supra.



IV.  Reflux Esophagitis

The veteran claims that he currently suffers from reflux 
esophagitis which began in service.   Although the veteran 
was diagnosed with reflex esophagitis in 1997, no medical 
evidence indicates that it began in service or is related to 
any event of service origin.  Hence, the appeal of this issue 
must be denied.

The veteran's service medical records show that he was 
treated for a productive cough and vomiting on several 
occasions.  These symptoms, however, were never attributed to 
reflux esophagitis or any other chronic stomach condition.  
In this regard, a February 1979 entry noted that the veteran 
was seen after throwing up blood due to excessive coughing.  
Objectively, his abdomen was within normal limits, with no 
pain and no palpable masses.  In April 1981, he was seen for 
sinus problems as well as abdominal pain because of coughing.  
The assessment was viral syndrome.  He was seen for a sore 
throat and a productive cough in July 1982, and for vomiting, 
wheezing and a productive cough in April 1983.  The diagnosis 
was bronchitis.  In November 1985, the was seen for a 
productive cough, vomiting, and sore throat, all of which 
were attributable to a viral syndrome.  It was noted that the 
veteran continued to smoke cigarettes. 

The only diagnosis of reflux esophagitis is contained in a 
March 1997 medical record from University Hospitals of 
Cleveland.  The veteran presented at that time with a four 
month history of chest discomfort.  He also reported bloating 
and emesis after drinking alcohol.  He was given Zantac and 
told to avoid alcohol.  The diagnosis was reflux esophagitis.  
There was no reference to service.

The veteran was examined by VA in October 1999 and March 2000 
in connection with an unrelated claim concerning the assigned 
rating for his service-connected 


right inguinal hernia.  When examined in October 1999, the 
veteran reported occasional vomiting about three times a week 
due to eating greasy food.  It was noted that the veteran 
continued to eat fast food even though he was aware of the 
consequences.  Physical examinations of the veteran's abdomen 
in October 1999 and March 2000 were unremarkable.  
Consequently, reflex esophagitis was not diagnosed at either 
examination.  

At his October 1999 hearing, the veteran clarified that he 
was seeking service connection for a stomach condition 
manifested by regurgitation.  He said he sought medical 
treatment in service for vomiting blood and that he currently 
suffered from an ulcer.  During his February 2002 hearing, he 
stated that he experienced episodes of gagging and coughing 
up phlegm while running in service, but then added that he 
was never treated for this condition in service.  He said he 
was currently taking medication for his service-connected 
hiatal hernia and experienced reflux which was first treated 
in 1997.

After a review of the record, the Board finds that the 
preponderance of the evidence is against the veteran's claim 
for service connection for reflux esophagitis.  The veteran 
was seen on several occasions in service for vomiting and a 
productive cough.  However, neither of these symptoms were 
attributable to a diagnosis of reflux esophagitis, and appear 
to have been related to bronchitis or some kind of viral 
syndrome.  In fact, reflux esophagitis was not diagnosed 
until 1997, more than ten years after the veteran's 
separation from active duty, and no medical professional has 
related this diagnosis to service.  Under these 
circumstances, the Board must deny the veteran's claim for 
service connection for reflux esophagitis, as the 
preponderance of the evidence is against the claim.  The 
veteran's statements are insufficient to establish a nexus 
between his reflux esophagitis diagnosed in 1997 and the 
symptoms he experienced in service because the evidence does 
not show that he has the requisite medical expertise or 
training to diagnose such a condition.  Grottveit, Espiritu, 
both supra. 




The Board also finds that an examination of the veteran would 
not shed light on the issue of whether the veteran's reflux 
esophagitis diagnosed in 1997 had its onset in service, as 
this condition was not identified in service and was first 
diagnosed over ten years after his separation from active 
duty without any reference to an event of service origin.  
Examiners could do no more than review the record and record 
the veteran's history.  Leshore v. Brown, 8 Vet. App. 406, 
409 (1995) (holding that evidence which is simply unenhanced 
information recorded by a medical examiner does not 
constitute competent medical evidence).  The Board does not 
find that a current examination is warranted as the medical 
evidence from service and thereafter is sufficient to 
evaluate the claim.  The veteran's esophagitis was first 
shown to be present in 1997, many years after service and 
there is no indication it is related to service or any event 
of service origin.  Scheduling the veteran for a current 
medical examination would only result in unnecessarily 
imposing an additional burden on VA with no benefit flowing 
to the veteran.  Sabonis, supra.

V.  Headaches

The veteran claims that he currently suffers from headaches 
that began in service.  However, as no medical evidence shows 
that he currently suffers from any disability involving 
headaches, this claim must also be denied.

At his October 1999 hearing, the veteran testified that he 
was placed on bed rest in service because of severe 
headaches.  His service medical records show that he 
complained of headaches in February 1979 and was treated on 
one occasion in September 1981 for tension headaches.  The 
remainder of these records, however, make no further 
reference to headaches.  Thus, no chronic disability 
involving headaches was shown in service.  

More importantly, none of the post-service medical evidence 
includes a diagnosis pertaining to headaches.  This evidence 
includes VA outpatient treatment reports, as well as private 
treatment records from the Cleveland Clinic Foundation, 
University Hospital of Cleveland, and Mary Mount Hospital.  
Indeed, the only reference to headaches in records from those 
facilities is a 1986 treatment record from the University 
Hospitals of Cleveland, which noted the veteran's complaints 
of headaches and vomiting since December 1986.  The veteran 
had a number of complaints including a sore throat, sinus 
congestion and frontal headaches.  The problem was considered 
to be a viral syndrome.  No headache disorder was diagnosed 
and there was no reference to service.  Even assuming for 
discussion purposes that this notation constitutes a 
diagnosis of headaches, this is merely information recorded 
by a medical professional rather than a medical nexus 
opinion.  Leshore, 8 Vet. App. at 409.  

The absence of a current disability involving headaches is 
also consistent with the veteran's testimony at his February 
2002 hearing, where he explained that he only experienced 
headaches approximately once a year or once every other year.  
Accordingly, as there is no currently diagnosed or 
identifiable underlying condition to account for the 
veteran's complaints of headaches, service connection is not 
warranted.  See Degmetich, Sanchez-Benitez, Brammer, all 
supra.  Again, the veteran's statements are insufficient to 
establish the presence of a current disability involving 
headaches because the evidence does not show that he has the 
requisite medical expertise or training to diagnose such a 
condition.  Grottveit, Espiritu, both supra. 

Since there is no current disability involving headaches, 
further development to provide the veteran a current medical 
examination would only result in unnecessarily imposing an 
additional burden on VA with no benefit flowing to the 
veteran.  Sabonis, supra.


VI. Conclusion

In conclusion, the Board finds that the preponderance of the 
evidence is against the veteran's claims for service 
connection for a right and left knee disability, reflux 
esophagitis, and headaches.  Accordingly, there is not an 
approximate balance of positive and negative evidence to 
which the benefit-of-the-doubt standard applies.  VCAA, Pub. 
L. No. 106-475, 114 Stat. 2096, 2098-2099 (2000).  Thus, the 
appeal is denied with respect to each of these claims.


ORDER

Service connection for a left knee disability is denied.

Service connection for a right knee disability is denied.

Service connection for reflux esophagitis is denied.

Service connection for headaches is denied.



		
	STEVEN L. COHN
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.

 



